Title: To George Washington from Major General Alexander McDougall, 11–15 January 1779
From: McDougall, Alexander
To: Washington, George


  
    Sir,
    Head Qurs Pecks-Kill [N.Y.]Jany 11th[–15] [1]779 10 P.M.
  
  I was honored in due time, with your favor of the 16th Ultimo from Paramus. The pressing duties of the Post, obliged me to defer an answer to the Several important Questions on which you were pleased to ask my opinion. I was the rather induced to this, as I presume, they were Stated on a Supposition that the Enemy would soon evacuate 
    
    
    
    the united States, but there is no appearance now or Since I came here of this event. I am a total Stranger to the Navigation of both places alluded to. I however intended this evening, to enter Generally on the Subject, and have been torturing my mind, for a person who is acquai[n]ted; and have recollected one; a man of sense, integrity and ability capable of giving the best intilligence on Some of those points. To-morrow morning I shall [send] an express for him, and if I can, perswade him to come to my Quarters, prepared to go [to] yours; or Phia. if necessary—By him I Shall be able fully to investigate the Subject. when time will permit to Copy the Vouchers; your Excellency will be fully informed, of the State of every department, at these Posts. The returns of the line will evince to you, the Mutilated State of Patterson and Learnards Brigades as to officers; and the excess of men furloughed. This was done before they came under my orders. The Majors of Brigade, are directed to report by whom this was done, when the officers and men return. In Justice to my own reputation, I am constrained to declare, I will not be answerable for the Posts, nor the Conduct of Troops unoffi[c]ered. And I fear General Putnams Corps are not in a better State. He by B. G. Pattersons account, had no Small agency in rendering those Brigades in the Condition above mentioned. There is a Spirit in your Army dangerous to an Honest man. some of your General offi[c]ers, to court Popularity with them, Suffer both officers and men, to do as they list, and refuse them nothing they ask for. The Consequence is obvious to those who obey your orders. And pay particular attention to the Service. It is unquestionable, the Enemy in Newyork, are greatly distressed for bread. This appear by a Crowd of diserters, which have come to my Quarters and brought me Samples of it. Thirty came in the last mo. and Twenty two, to this day: Besides what have gone in to the Posts on the left of my Guards. Lieut. Col. Bur commands those from my Corps. They consist of 240 Picked Troops all americans. Divided in four Parties of 60 each. And have urged the Friends of the Country below, to get four Parties of a Serjeant Corporal and twelve young Sprightly men, of the Militia to enlist till the first of april, to find their own arms; one of which to be annexed to each of those parties as infantry Guides and light Troops. They are Posted from Col. Hammons South east, at equall distance towards Rye. Col. Burr in the rear of the Center, The whole with Such orders as I f[l]atter my Self will meet your approbation. Each of these Seperately is no Object for the Enemy; And he cannot Surprise or attack them all at once, without notice. The Scarcity of Bread, has embolden me to adva[n]ce them So far, for the Double purpose of increasing that distress and to encourge disertion: confident, that no regulars Troops will be Sent out, to attack them 
    
    
    
    while the Scarcity of Bread continues. In this, I have not yet been mistaken for no Party of those, have marched beyond their works; that which took Captain Williams and Mr Young, were Cow thieves; and before mine advanced So Low—That there may be no discord or derangement among any of the Guards, of the advanced Party I submit it to your Excellency’s Consideration, whether the Service will not be promoted, by Major Genl Putnam’s furnishing me 240 men, americans, Good marchers; properly officers for four distinct Parties to be under the orders of Lieut. Col. Burr? And those which I shall transmit to the Commander in chief. No public disatisfaction has yet appered among the Troops, altho there have been private ones. occation by causes which were and the[y] are out of my Power to remove. But its to be wished those may not be increased by the want of their pay. I have been obliged from the State of Forage to Send the paymaster Horses at 20 Miles distance from their Qurs. And allowed them but one week of that article ⅌ Month near the Cantonments. Their respective expences to Head Qurs for money will far exceed the expence of Transporting the whole at Stated Periods; and oeconomy to them & the Public is an object of moment. I have already borrowed as far as the means in the Power of my Neighbours to lend can furnish for different Services. and now have not Cash even to pay Deserters for their Armes. The bare mention of these, Facts, will I hope procure releif. In short Sir, I am here without Forage money or a proper Supply of Flour Collected. nor am I without my Fears of the Consequences. It is with reluctance I make this report, which I know will incre[a]se you[r] anxiety, but I am con[s]trained to do it for my own Justification. I have left no efforts unessayed, to the Collect the two latter. If the Troops can be kept together, there is the most flattering Prospect of the Enemies Strength being greatly diminished before the opening of the Campaign. Every risk must be hazarded with advanced parties to keep him from Supplies by Land. And it is devoutly to be wished that no Flour or Grain be exported. we are still mistaken in the Enemies Strength in Newyork and its dependencis. There have [been] Sensible Deserters from the British and Hessian Troops & of the new Leives who have been examin’d in my presence. They uniformly agree, that there are at least Six Foreign regts on York Isd Some place them at Seven besides three Battalions of like Granadiers in the City. The Former consist of five Companies now from Sixty to Eighty st[r]ong. The Latter of four now about eighty Privates each. These at the Lowest Estimation may be placeed at 2860 Privates. Emericks is Cantoned on this Side of the Bridge 200 strong in light Dragons and infantry. Some of the Former are on Long Island. There are also Seven British regiments on York Island the British Guards 1500 
    
    
    
    in the City. All accounts agree that the 57th regt is about 500 Strong, exclusive of the Flank Companies. Estimating the other regiments at 300 each, make 3800 British (The deserters assert the Six regts on average to be 320.) The Irish Volunteers and Col. Robisons amount at the Lowest to 400 men. The whole of these re[c]apitulated including 100 Infantry of Emericks will make 7,160 Infantry at the Bridge and York Island. The Position and Cantonment of these Corps are assertain to me by indubitable evidence. The Corps on Long Island are the Granadiers and light infantry 33d, 42d two Battalions; 64th, one Hessian regt Brookline; Cathcart’s Legion Jagers Queens rangers and Delancy Brigade. The last being there, is not yet so well assertained as I could wish. But this will be attended. The Sensible deserters affirm there are fourteen Companies of the Grandiers and the like number light infantry. all full by a General order fifty a Company. The number of these Companies nearly agree, with that of British regt on both Islands; besides what may be on Staten and at Powles Hook. Calculating the British regts and the Two Battalions of Highlanders at 300 each, make 1200. Estimating the Hessian regt  Jagers infantry of Cathcart Legion Queens rangers or Sincoes as per margin together, are 1980 Strong, which aded to the Granadiers & light infantry make the Troops on that Island 3380, exclusive of DeLancy Brigade and Calvary. The whole on both Islands 10,540.
  If it be considered that many of the Enemies regiments have been filled up, this Estimation of his Strength does not exceed it. The Enemy has got a Plan of our works at west point, the person who took it was on the Esplanade when I was there on the late excursions of the Enemy. The theveis and Spies have been So numerous, before my Guards went down and carried in So many Catle, that the effects of their wicked practices have So increased my business, I have Scar[c]e time to take proper rest. But I shall soon Send some of them to an Eternal one. From the industry of the Enemies Tools & Spies & his Solicitude to know the State of the works at this late Hour it would Seem as if he intended another Campaign in these States; or to attack these Posts very early. The Friends of Government in newyork make no Secreet of it, that the Issue of the General Engagement between the French Admiral and Keppel, will determine whether, the war is procecuted in these States or not. If Keppel is Successful it is to be pushed with all Posible vigor. It is therefore necessary for these Posts to be put in the best posture of defence, and the Communication with your Army, to be absolutley Secured for fifteen or Twenty days. This I will engage to do, if the river does not breakup earlier than Common. But to effect it I must be furnished with more Heavy Cannon, and four or Six eight inch mortars, at least, beside the two we now have at these Posts. It 
    
    
    
    is imposible to execute the wise Laws of this State for the Subsistantance of the Army, only I have a Subalterns party of light Dragoons; to patrol the Eastermost part of this State, where they can be well Quartered. If the Enemy move in Force early against these posts, So as to render you[r] Junction with these Corps necessary, the supplies from Elk will be extreamly precarious and at all events, saddle the Public with a Considerable expence more than if they were collected here. And such is the avidity and alertness of the abandoned Jobers, that nothing Short of the Bayonet or Sabre, will command an obedience to the Laws of the State <restraing> the exportation of Flour &c. nor are circumstances of Suspicion wanting of no Small quantities of Provission, going to the Enemy throh Various means by water east of this. And its to be wished, Some, who have the name of the Commissaries, may not be found to have Some agency in this Dark and wicked negotiation. There are Such incredible quantities of Hard money, in the Hands of various Persons whigs and tories on the Eastern Borders of this state, and the South west of Connecticut, who never were known till very lately, to be persons in any Condition to be possessed of Such Quant[it]ies of that species; that, if this be taken in Connection, with the present Scarcity of Bread with the Enemy, induce the Strongest Suspicion, of its being got from him for the purpose above mentioned. whether the Enemy quit or remain in the united States the next Campaign. The Collecting and Securing all the Provission which the Law of this State enables us to do, will greatly advance the Service. I have written a pressing Circular Letter to all the purchasing Commissaries in this State; to purchase Vegatable for the Army to render their dolorous Cantonment as comfor[t]able as posible to them; as they cannot have the opportunity of procuring that article, where the Grand Army, has not Consumed it. But from the report made to me, I fear the Quantity to be expected will be very inconsiderable. Mr Fitz The Commissary of Issues inform me a quantity of Salt might be Spared to tempt the inhabitants to bring in Vegatables. For the above rason, and to quiet the Troops at this Critical State of our Army, I have determined to try the experiment; a quart of Salt for a Bushel of Turnips or Potat[o]es; if your Excellen[c]y does not dis-approve of it. The artificers were in a [deplorable] Condition destitude of Bla[n]kets and orderd into the woods, to cut Timber, for the works. Humanity and their patience under this Severe Service, obliged me to order them some to be replaced by Col. Hay. They are almost naked in other respects; altho engaged for three Years or during the war. Considering the depreciating state of their Pay; their Seeing the Artillery and line well Cloathed, it will naturally dispirit them if they are kept in rags. If there are any ununiformed Cloathing in 
    
    
    
    the store, I shall be under the necessity of Issuing these to them, unless the Quarter masters department furnish them very soon, or the Service will Suffer by their being laid up, if they do not desert. There is now near two years Cloathing due to them. Persons also in lower line of the Forage department are in the Same Condition, many of them unfit for duty; but are willing to pay for Such Cloathing as are absoulutley necessary. But they this cannot purchase from Private Persons. Pattersons & Learnards will not receive the small blankets, from an apprehention, if they do, they will get no others. They are very Small and fit only for Boys of twelve. If my memory Serve me, I think when I lef[t] Head Qurs at Fredericks burgh it was determind by your Excellency, three of them Should be made up into two. The D. Commissary of Cloathing informs me, he has the orders of the Commander in chief to Issue no Cloathing but on his orders. necessity has obliged me in the instance above mentioned to transgress, which I trust will plead my Justification. I have no partiality for any of the Troops, nor have I ever had the most distt wish to have those under my orders better appointed than the others Corps of the Army, Humanity and Justice and a regard to the service forbid it—And I flatter my self, no powers, which the Country or you have invested me with, have been abused. But your Excellency will readily percieve that many cases arise, which will render it impracticable, in him to get an order from Head Qurs for many articles called for, admits of no delay. The detachments on lines require trible the Quantity of Shoes, that those do wear who are in Stated Cantonments. It is a duty I owe you and the Public to mention those wants, & to beg your directions on them. It is not the desire of my heart, to be authorised to draw for cloathing; which will lay a foundation for much perplexity; otherwise than as it may advance the Sarv<ice>. If Congress will order me one thousand Dollars in hard Cash without delay I will pledge my Self, to make Such use of it, as will abundantly Compensate for it, to the Continent, <divert> them & the army. The winter has been very unfavorable to us, at these Posts. Such has been the variablness of the Weather, that altho a great deal of Snow has fallen, & the post has been very Sever; yet, we have been deprived of Sleighing and Navigation. I have by this time trespassed on your patience; and therefore, Shall only add, the Compliments of the season, and that I am, your Excellency most obedt and most Humble Servt

  15th Jany 1779
  Sir,
  Since I wrote the above, two deserters have come in, one of which asserts the 37th regiment is on long Island or lately removed to Satened Island; And that it is known to be among the Strongest Corps 
    
    
    
    in their army. the reasons he assigns are well founded. By the inclosed deposition yo[u] will be informd of the prevalent spirit of Desertion among the Enemy. But in addition to this you may rest assured, Eight privates of the 44th leaped over one of the redoubts, on this Side the Bridge, and arrived Safe at my Qurs. I have communicated this favorable Spirit to B. G. Parsons when he was posting the Guards from M. G. Putnams division, to Suggest the Propriety of their being in line with mine; but by Lieut. Col. Burrs of the 11th instant inclosed with this it Seems it has been ineffectual. The Commander in Chief will See, by the other inclosures the orders I [have] given to the advanced Detachments. I have the Honor to be your Excellencys.

